Exhibit 10.4
FORM OF
IDEARC INC. 2008 DIRECTOR
RESTRICTED STOCK AGREEMENT
     This Agreement is made as of the 1st day of May, 2008, by and between
IDEARC INC., a Delaware corporation (the “Company”), and ___(the “Director”).
     1. Award. The Company has made a restricted stock award to the Director for
26,471 shares of the Company’s common stock (the “Shares”). The award and the
Shares are subject to the provisions of the Idearc Inc. 2008 Incentive
Compensation Plan (the “Plan”), a copy of which is furnished with this
Agreement, and, to the extent not inconsistent with the Plan, the terms and
conditions of this Agreement.
     2. Vesting and Forfeiture. Except as otherwise specified, the Shares will
become vested on the earlier of (a) May 1, 2009, and (b) the date of the
Company’s 2009 annual meeting of stockholders (the “2009 Annual Meeting”),
subject to the Director’s continuous service as a member of the Company’s Board
of Directors (“Service”). If the Director’s Service terminates before the Shares
become vested by reason of the Director’s death, then the Director will then
become fully vested in the Shares. The Director will forfeit all rights, title
and interest in and to the Shares if and to the extent they have not become
vested on or before the termination of the Director’s Service.
     3. Change in Control. If a “change in control” (within the meaning of the
Plan) occurs and if the Director’s Service continues until the date immediately
preceding the date of the change in control, then, immediately prior to the
change in control, the Director will become fully vested in all of the Shares
covered by this Agreement.
     4. Beneficiary Designation. The Director may designate a beneficiary who
shall be entitled to receive Shares that become vested by reason of the
Director’s death. Any such designation must be made in writing in such manner
and in accordance with such other requirements as may be prescribed by the
Company’s Executive Vice President – Human Resources and Employee
Administration. If the Director fails to designate a beneficiary, or if no
designated beneficiary survives the Director, the Director’s beneficiary shall
be the Director’s surviving spouse, if any, or, if none, the Director’s estate.
     5. Transfer Restrictions. Except as otherwise permitted with respect to
Shares that become vested upon the Director’s death, the Director may not sell,
assign, transfer, pledge, hedge, hypothecate, encumber or dispose of in any way
(whether by operation of law or otherwise) any unvested Shares, and unvested
Shares may not be subject to execution, attachment or similar process. Any sale
or transfer, or purported sale or transfer, shall be null and void. The Company
will not be required to recognize on its books any action taken in contravention
of these restrictions.
     6. Dividends and Voting Rights. No dividends will be payable on unvested
Shares; however, if the Company declares and pays dividends on its outstanding
shares of common stock, then the Director will be credited with cash dividend
equivalents equal to the amount or value of the dividends that would have been
paid on the unvested Shares if they were vested. The dividend equivalents, if
any, will be credited to a bookkeeping account in the name of the Director and
will be payable in cash to the Director if and when the forfeiture conditions
applicable to the corresponding unvested Shares shall have lapsed. The Director
will be entitled to exercise voting rights with respect to the unvested Shares.





--------------------------------------------------------------------------------



 



     7. Issuance of Shares. The Director is the record owner of the Shares on
the Company’s books, subject to the restrictions and conditions set forth in
this Agreement. By executing this Agreement, the Director expressly authorizes
the Company to cancel, reacquire, retire or retain, at its election, any
unvested Shares if and when they are forfeited in accordance with this
Agreement. The Director will execute and deliver such other documents and take
such other actions, if any, as the Company may reasonably request in order to
evidence such action with respect to any unvested Shares that are forfeited. If
and when the Shares become vested, the vested Shares will no longer be subject
to the transfer restrictions contained in this Agreement and the Company’s books
will be updated accordingly.
     8. Dispute Resolution. The Human Resources Committee of the Board, acting
in its discretion in accordance with the Plan, has sole authority for all
matters relating to the administration, interpretation and settlement of the
award covered by this Agreement, and its determinations are binding and
conclusive. Any subsequent claim or controversy that arises with respect to the
Director’s award and/or the Shares covered by the award that cannot be settled
after good faith discussions between the Company and the Director shall be
resolved exclusively by arbitration. The arbitration will be administered in
accordance with the employment dispute resolution rules of the American
Arbitration Association and will be conducted in the Dallas metropolitan area
before an experienced employment law arbitrator selected in accordance with such
rules. Attorneys’ fees and costs may be awarded to a prevailing party in the
discretion of the arbitrator. The arbitrator’s award will be enforceable, and a
judgment may be entered thereon, in a federal or state court of competent
jurisdiction in the state where the arbitration was held. The decision of the
arbitrator will be final and binding.
     9. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without giving effect to the conflicts of laws provisions
thereof. The dispute resolution provisions shall be governed by the laws of the
State of Texas to the extent they are not governed by the Federal Arbitration
Act.
     10. Entire Agreement. This Agreement contains the entire agreement between
the Director and the Company with respect to the award and the Shares. Any and
all prior written and prior or contemporaneous oral agreements, representations,
warranties, written inducements, or other communications by any person with
respect to the award and/or the Shares are superseded by this Agreement and are
void and ineffective for all purposes.

                  IDEARC INC.    
 
           
 
  By:        
 
           
 
           
 
                          Director    

- 2 -